Citation Nr: 0009675	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  93-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for chronic cervical myositis (previously evaluated 
as chronic tendonitis, right shoulder and neck, myalgia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for the veteran's cervical spine disorder, 
with assignment of a 10 percent disability rating. 

In 1995 and 1996, the Board remanded this claim for 
additional evidentiary development.  The RO complied with the 
Board's Remand instructions, and this claim is ready for 
appellate disposition.

It is necessary to clarify that the above issue is the only 
issue on appeal to the Board for the following reason.  The 
May 1991 rating decision also denied service connection for a 
low back condition.  The veteran perfected her appeal to the 
Board as to this issue.  During the pendency of this appeal, 
an August 1999 rating decision granted service connection for 
a low back condition.  The veteran has not indicated 
disagreement with that decision, and this issue is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (The issue of the amount of compensation for a service-
connected disability is an issue separate from entitlement to 
service connection for that disability, and a second Notice 
of Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)  In March 2000, the veteran's representative 
presented written argument to the Board as to entitlement to 
an increased rating for the veteran's service-connected low 
back disorder.  The representative argued that this claim 
remained in appellate status.  However, the holding in 
Grantham is dispositive.  Interpreting the representative's 
statements liberally as a claim for an increase, this issue 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim for a higher rating is plausible, and 
the RO has obtained sufficient evidence for correct 
disposition of this claim.

2.  The veteran's cervical spine disorder is characterized by 
subjective complaints of pain, occasional muscle spasm, and 
intermittent mild limitation of motion with some pain on 
motion, resulting in no more than slight functional 
impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim for a higher disability rating is 
well grounded, and VA has satisfied its duty to assist her in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating higher than 10 
percent for chronic cervical myositis (previously evaluated 
as chronic tendonitis, right shoulder and neck, myalgia) are 
not met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5003, 5021, 5290, and 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; her 
contentions; reports of VA examinations conducted in 1991, 
1992, 1995, 1997, and 1999; and VA records for outpatient 
treatment from 1991 to 1997.  The evidence pertinent to the 
issue on appeal is discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected her appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for her cervical spine disorder.  Therefore, her claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  These examination reports provide sufficient 
evidence to rate the service-connected disorder properly.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected cervical spine condition since she was examined in 
1999.  There is no indication of VA or private medical 
records that have not been obtained.  The RO complied with 
the Board's Remand instructions.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for her cervical spine disorder.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC and supplemental statements of the case (SSOCs) 
provided to the veteran identified the issue on appeal as 
evaluation of the service-connected cervical spine disorder.  
Throughout the course of this appeal, the RO has evaluated 
all the evidence of record in determining the proper 
evaluation for the veteran's service-connected disability.  
The rating decision that granted service connection for this 
condition considered all the evidence of record in assigning 
the original disability rating.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had her claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5021, at 10 percent.  Her service-
connected cervical spine disorder has been variously 
diagnosed, but has most frequently been identified as 
myositis or myalgia.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1999).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, a number is assigned for the residual condition of an 
injury on the basis of which the rating is determined.  
Therefore, her service-connected cervical spine condition is 
rated according to the residual condition of limited motion 
of the cervical spine. 

The Board notes that the veteran's service-connected cervical 
spine disorder was previously evaluated under Diagnostic Code 
5293 for intervertebral disc syndrome.  Therefore, the Board 
will also consider whether a higher rating is warranted under 
this diagnostic code.

Under Diagnostic Code 5021 for myositis, ratings are based on 
limitation of motion of the affected parts as degenerative 
arthritis.  Diagnostic Code 5003 sets forth criteria for 
evaluation of degenerative arthritis established by x-ray 
findings, which are to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, et 
seq.).  Where there is some limitation of motion, less than 
would be assigned under Diagnostic Codes 5200 et seq., a 10 
percent rating is applied under Diagnostic Code 5003.  An 
evaluation in excess of 20 percent is not provided for under 
Diagnostic Code 5003, unless the veteran is service-connected 
for two major joints or minor joint groups, which is not the 
case here.

Slight limitation of motion of the cervical spine will be 
rated 10 percent disabling.  A 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  Also, a 10 
percent evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

The 10 percent rating assigned by the RO contemplates a mild 
level of symptoms (i.e., noncompensable limitation of motion 
with pain under Diagnostic Code 5021, slight limitation of 
cervical spine motion under Diagnostic Code 5290, or mild 
intervertebral disc syndrome under Diagnostic Code 5293).  
None of the findings since the veteran's discharge from 
service in 1991 have not shown that her cervical spine 
disorder is more than slightly disabling, and the lack of 
objective findings preponderates against assignment of a 
higher disability rating.  The medical evidence shows that, 
despite her complaints, the veteran is essentially normal 
from a functional standpoint.  

With respect to limitation of motion of the cervical spine, 
the medical evidence shows that, overall, there has been 
little change since the veteran's discharge from service.  On 
the majority of VA examinations and outpatient treatment, she 
has had normal range of motion for the cervical spine.  The 
most recent examination in 1999 showed a "mild" reduction 
in range of motion.  There have been occasional notations of 
decreased range of motion due to pain.  There is some 
evidence, therefore, that the veteran experiences increased 
pain and functional loss during periods of flare-ups.  
However, the most recent examination report in 1999 indicated 
that there were no objective manifestations of pain on 
motion.  It cannot be said, therefore, that the veteran 
always experiences pain with motion of the cervical spine.

There have also been intermittent findings of muscle spasm 
and/or trigger points in the cervical spine region.  However, 
the medical evidence does not show that the veteran has any 
weakness of the upper extremities or cervical spine.  There 
are no postural abnormalities, deformities, or muscle 
atrophy.  The musculature of the cervical spine and upper 
extremities is normal.  There have also been no findings of 
decreased strength in the upper extremities. 

Despite the veteran's complaints of increased back neck/upper 
extremity pain with certain activities, her actual functional 
impairment due to her cervical spine disorder is not shown to 
be more than slight, as indicated by the findings on the 
various VA examinations.  There has been no impairment with 
respect to motor strength, loss of sensation, or decreased 
reflexes.  There is no evidence of asymmetrical muscle 
wasting, which indicates that the veteran continues to use 
her muscles in a normal fashion.  There is no evidence of 
extremity weakness. 

The medical evidence is somewhat contradictory as to whether 
the veteran has cervical radiculopathy.  She has complained 
of pain radiating from the cervical spine into the upper 
extremities and symptoms such as her hands tingling.  Several 
diagnostic tests have been conducted, one of which concluded 
that the veteran had C5-6 radiculopathy.  A subsequent test 
in 1997 was normal with no evidence of acute radiculopathy.  
Regardless, a higher rating is not warranted under Diagnostic 
Code 5293.  There are no findings from which the Board could 
conclude that the veteran's cervical spine condition is of a 
moderate level.  The overwhelming majority of the medical 
evidence indicates that the veteran has shown no neurological 
deficits or objective evidence of radiculopathy.  A diagnosis 
of intervertebral disc syndrome has not been rendered.  
Magnetic resonance imaging (MRI) of the cervical spine has 
shown no disc abnormalities.

There is no evidence showing that the veteran has sought any 
outpatient treatment for her cervical spine disorder since 
1993.  This means that this condition is minimally disabling 
to her, since she is able to forego treatment.  Moreover, she 
has not alleged any impairment in earning capacity due to her 
cervical spine disorder.  She has consistently worked since 
her discharge from service in 1991 and has not reported any 
difficulty in doing so.  During the 1995 VA examination, she 
indicated that she had not missed significant time from work.  
Accordingly, the current 10 percent disability rating for the 
veteran's disability is appropriate.  It is clear that 
myositis or myalgia of the cervical spine muscles will result 
in a certain level of functional loss.  In this case, the 
current 10 percent disability rating adequately compensates 
for any functional loss the veteran has that is attributable 
to her service-connected cervical spine condition.  The 10 
percent disability rating encompasses painful motion under 
Diagnostic Code 5003.  The veteran's limitation of cervical 
spine motion and level of functional loss do not approximate 
the level of disability that would result from the criteria 
described above for a higher rating under any other 
potentially applicable diagnostic code.  There is no evidence 
of incoordination of movement, excessive fatigability, or 
weakness of movement of the veteran's cervical spine.  

As discussed above, the veteran has reported cervical spine 
and upper extremity pain, especially with motion.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 10 percent disability rating adequately 
compensates the veteran for her pain and for any slight 
functional loss that she may experience during flare-ups.  
The objective medical evidence does not create a reasonable 
doubt regarding the level of her cervical spine disability.  
There are no findings indicative of a moderate cervical spine 
disorder such as impairment of motor strength, muscle 
atrophy, neurological deficits, etc.  Therefore, a disability 
rating higher than 10 percent is not warranted.  

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  Under Diagnostic Code 
5287 for ankylosis of the cervical spine, a 30 percent 
disability rating is warranted for favorable ankylosis, and a 
40 percent disability rating is warranted for unfavorable 
ankylosis.  There is no medical evidence showing that the 
veteran has ankylosis of the cervical spine.  She is able to 
move the cervical spine, so it is clearly not ankylosed.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure") (citation omitted).  
Therefore, consideration of the veteran's service-connected 
disability under Diagnostic Code 5286 is also not warranted.  

Since the veteran is not service-connected for residuals of 
fractured vertebra, and there is no evidence showing that she 
has ever incurred such an injury to the cervical spine, 
consideration of her service-connected disability under 
Diagnostic Code 5285 is not warranted.  

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 10 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.


ORDER

Entitlement to an initial disability rating higher than 10 
percent for chronic cervical myositis (previously evaluated 
as chronic tendonitis, right shoulder and neck, myalgia) is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

